Citation Nr: 0915839	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk







INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral 
peripheral vascular disease. 


FINDING OF FACT

The Veteran's bilateral peripheral vascular disease first 
manifested many years after service and is not related to his 
service or to any aspect thereof.  


CONCLUSION OF LAW

The Veteran's current bilateral peripheral vascular disease 
was not incurred in or aggravated by his active service; nor 
may it be so presumed. 38 U.S.C.A. §§ 1110, 1112, 5103, 
5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for peripheral vascular 
disease of his lower extremities, which he contends initially 
manifested in service.  Specifically, he contends that he 
experiences circulatory problems in both legs, which he 
believes is the same problem that he experienced during 
service.  He further states that he did not experience such 
problems prior to service and that his leg condition 
developed while he was in basic training.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, cardiovascular disease) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Presumptive periods 
are not intended to limit service connection to disease so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran entered 
service with flat feet and subsequently developed foot and 
leg pain during his basic training.  He specifically reported 
cramping in the arches of his feet and legs.  He was treated 
symptomatically for pes planus.  Due to the increasing 
severity of his symptoms, a medical board was instituted, and 
resulted in a finding of marked bilateral pes planus with 
spasms over his tibial tendons.  Radiographic evidence also 
revealed a calcaneovalgus with navicular cyboid coalition of 
the right foot.  The Veteran was separated from service due 
to this foot disorder in September 1970.  In May 1971, VA 
determined that while this condition existed prior to the 
Veteran's entrance into service, it was aggravated beyond the 
normal progression during his active service.  Service 
connection was therefore established for the pes planus. 

A careful review of the service treatment records is 
remarkable for the absence of a  history, complaints, 
treatment, or diagnosis of any vascular or circulatory 
impairment of either lower extremity.  All reported cramping 
of the legs was noted in conjunction with the spasms due to 
the Veteran's bilateral foot disorder.  His July 1970 
separation examination included no evidence for acquired 
cardiovascular disease or other vascular problem.

Post-service treatment records include private records dated 
from August 1997 forward, and VA treatment records from April 
1998 forward.  The Veteran first reported that he was weak in 
his lower extremities in August 1998.  Peripheral pulses at 
that time were normal, and there was no clubbing, cyanosis, 
edema, or other noticeable issue.  Reflexes in his lower 
extremities were noted to be slightly hyper-reflexic.  The 
record is silent for similar complaints until December 2004, 
at which time he reported that he was having leg pain that 
was increasing in severity when he walked.  Diagnostic 
testing in January 2005 confirmed that he had blockages in 
the arteries of his legs.  The findings were consistent with 
stenosis in the right and left posterior tibial, more severe 
on the right, and runoff vessel disease in the toes 
bilaterally, more severe on the right.  

In June 2005, the Veteran underwent a VA examination to 
determine the nature and etiology of his vascular disease.  
The physician reviewed the Veteran's claims file, to include 
his service treatment records and his post-service clinical 
records.  Upon this review and an examination of the Veteran, 
a diagnosis of peripheral vascular disease was noted.  The 
physician further opined that it was less likely than not 
that the currently diagnosed vascular disease of the lower 
extremities was the same condition for which the Veteran was 
evaluated and treated during his military service.  He noted 
that the service treatment records lacked any indication of 
peripheral vascular complaints.  Instead, he found the 
symptoms the Veteran experienced in service to be 
manifestations of his pes planus with intermittent spasm of 
the posterior tibial tendonds bilaterally.  

This opinion is competent, in that the physician who offered 
it possesses the training necessary to render medical 
opinions.  The opinion is credible, in that it was based on a 
comprehensive review of the relevant records, as evidenced by 
the accurate rendering of the facts in the exam report.  
Also, the physician offered a reasonable medical basis for 
his conclusion, specifically finding no evidence in the 
service treatment records of a vascular problem.  The opinion 
is not contradicted by the treatment records on file, which 
show that the Veteran first presented with vascular problems 
in 1998, long after his separation from service.  Therefore, 
the opinion is highly probative on the issue of whether the 
Veteran's current disability is related to his service. 

In support of his claim, the Veteran submitted two medical 
statements, one from his daughter, a nurse, and the other 
from his vascular specialist.  The March 2005 statement from 
his daughter reviewed the Veteran's service treatment records 
and pointed out various occasions on which he was treated for 
his pes planus with leg pain.  It also transcribed two 
statements from the Veteran's wife and his brother, each 
attesting to the Veteran complaining of leg pain shortly 
after service.  The statement did not offer, however, a 
medical opinion on whether the Veteran's current disability 
is related to his service.  Instead, it appears to be making 
an argument for continuity of symptomatology.  

While the Veteran's daughter, wife, and brother are all 
competent to offer their recollections of the Veteran's 
symptoms, these statements are found to be less probative of 
the issue of continuity when viewed in light of the Veteran's 
own statements in the course of treatment, both then and now.  
Specifically, while in service, the service treatment records 
show precisely the nature of his complaints, which the 
medical evidence has indicated were related to his severe pes 
planus, as opposed to a vascular issue.  Furthermore, the 
Veteran's post-service treatment records show a considerable 
amount of time passing between his 1970 separation and his 
first complaints in 1998 and the diagnostic evidence of a 
blockage in 2005.  Thus, there is no credible evidence of a 
continuity of treatment or diagnosis, and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Veteran also submitted a private vascular specialist's 
opinion, dated in October 2005.  This physician noted that 
the Veteran had a lifestyle-limiting claudication that was 
vasculogenic, confined to the superficial femoral arteries, 
as well as the tibial vessels in the bilateral lower 
extremities.  While this is useful in clarifying the 
Veteran's diagnosis, this physician did not speak to the 
onset of the disease, nor to the circumstances surrounding 
it.  It is therefore not probative of the issue of nexus. 

While the Veteran's own statements regarding his condition 
have been reviewed, they are not competent evidence on the 
issue of a nexus to service.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the Veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms are medically 
related to events in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his assertions do not 
constitute competent medical evidence in support of service 
connection for bilateral peripheral vascular disease.

In short, none of the competent medical evidence relates the 
Veteran's bilateral peripheral vascular disease to his 
service, or to any treatment for his legs or feet in service.  
As such, the preponderance of the evidence is found to be 
against the Veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Direct service connection is 
not warranted. 

Given the length of time between the Veteran's separation 
from service (in 1970) and the initial record of a diagnosis 
(2005), he is not entitled to service connection for 
bilateral peripheral vascular disease on a presumptive basis.  
His initial diagnosis was well outside of the applicable one 
year presumptive period.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
claim must be denied.


Duties to Notify and Assist

In correspondence dated in March 2005, the agency of original 
jurisdiction (AOJ) notified the Veteran pursuant to 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the notice informed the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection.  It also noted the relative burdens 
of VA and the Veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  

In June 2006, the Veteran was further notified of information 
and evidence that governs the initial assignment of a 
disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
This notice was included with the cover letter to his 
statement of the case, and thus was delivered after the 
initial denial of the claim.  VA has not subsequently 
readjudicated the claim; therefore, there is a timing defect.  
Notably, neither the Veteran nor his representative has 
alleged that this error is harmful.  Regardless, the Board 
finds that the Veteran has not, in fact, been prejudiced by 
this timing error.  The Veteran was given the opportunity to 
submit additional evidence and argument after the notice.  He 
responded by submitting his substantive appeal, explaining 
why he met the requirements for service connection.  His 
local and national representatives also submitted briefs in 
support of the claim.  No further evidence, however, was 
submitted, nor any arguments made about missing evidence.  
Therefore, no prejudice is found. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim, and secured a medical opinion on the 
issue at hand.  The duty to assist has been met.





ORDER

Service connection for bilateral peripheral vascular disease 
is denied.



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


